Citation Nr: 1047013	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-25 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, K.C., C.B., P.B


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran had active military service from November 1983 to 
October 1986, from September 1990 to May 1991 and from February 
2003 to November 2004.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

A Travel Board hearing was held before the undersigned Veterans 
Law Judge in September 2010.  A transcript of that hearing has 
been associated with the claims file. 


FINDING OF FACT

The evidence of record indicates that it is more likely than not 
that the Veteran is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
posttraumatic stress disorder (PTSD).  This was evidenced prior 
to subsequent brain injury.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the 
criteria for the establishment of a TDIU are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 4.3, 4.7, 4.16 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision to grant the claim, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.

Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disability or disabilities shall be 
rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is 
ordinarily followed by the nondisabled to earn their livelihoods 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will 
not be considered substantially gainful employment."  38 C.F.R. § 
4.16(a).

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not excess the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  38 C.F.R. § 
4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability or 
disabilities, provided that if there is only one such disability 
it is ratable at 60 percent or more, and that if there are two or 
more such disabilities at least one is ratable at 40 percent or 
more and the combined rating is 70 percent or more.  38 C.F.R. § 
4.16(a). 

The central inquiry is "whether the veteran's service- connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-
connected disabilities is less than 100 percent, and only asks 
for a TDIU because of "subjective" factors that the "objective" 
rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-
35 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran is currently service connected for PTSD at a 70 
percent rating, degenerative joint disease of the right shoulder 
at a 10 percent rating, residuals of a fractured nose at a 
noncompensable rating and seborrheic dermatitis at a 
noncompensable rating.  Effective March 6, 2007, the Veteran's 
combined disability rating was 70 percent.
 
The Veteran underwent a VA examination in May 2007.  He reported 
that the frequency and severity of his symptoms had increased.  
The examiner noted that the Veteran obtained employment repairing 
railroad cars.  However, he experienced high stress at his 
workplace.  In general, all of his PTSD symptoms of high arousal 
rates were provoked by his work environment.  The diagnosis was 
PTSD.  A Global Assessment of Functioning (GAF) score of 49 was 
assessed.  The examiner stated that the Veteran was having 
significant difficulty in both his social and occupational 
functioning.  He had also showed reduced reliability and 
productivity due to PTSD signs and symptoms in his occupational 
setting.

In a June 2008 letter, a private social worker noted that the 
Veteran had demonstrated a significant progressive decrease in 
his ability to maintain substantial gainful employment.

A June 2008 VA treatment note indicated that the Veteran had quit 
working as a railroad repairer a week ago because the work had 
become very stressful for him.

A December 2008 VA treatment note reported that the Veteran had 
occupational problems.  The VA physician assigned a GAF score of 
45.

An April 2009 VA treatment note reflected a GAF score of 45.

In January 2010 the Veteran was involved in a car accident.  He 
suffered a brain hemorrhage and fractured skull.  He underwent a 
hematoma evacuation in May 2010 and suffered from seizures on and 
off since the accident.

At his September 2010 hearing, the Veteran testified that after 
quitting his job as a railroad repairman, he worked part-time as 
a bartender at a local VFW.  However, when he was asked to work 
more hours, he stopped working as it became too much for him.  He 
stated that he was not working when he had his seizure in January 
2010.

After careful consideration and resolving reasonable doubt in his 
favor, the Board finds that the Veteran meets the requirements 
for a TDIU.  The above evidence indicates that, although the 
Veteran has worked intermittently since his discharge from 
service, he effectively has been unable to secure or follow a 
substantially gainful occupation as a result of the service-
connected PTSD.  Prior to his head injury he had stopped full 
time work, and stopped part time work when it was requested that 
he work more hours.  His difficulties with work were noted by 
multiple private and VA physicians.  Additionally, his assigned 
GAF scores ranged from 45 to 49 demonstrated an inability to 
maintain employment as GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  It is noted that this is prior to the 
subsequent head injury.

In short, the medical and other evidence of record indicates that 
the Veteran's service-connected PTSD is productive of serious 
symptomatology which can be said to preclude employability for at 
least part of the time period in question.  Based on the above 
analysis, the Board concludes that a grant of TDIU is warranted 
under 38 C.F.R. § 4.16(a) (2010) for periods where he was not 
employed in substantially gainful employment.  The benefit sought 
on appeal is accordingly granted to that extent.  After the RO 
assigns an effective date, if appellant is not satisfied, that 
would be the subject of a new appeal.


ORDER

Entitlement to a TDIU, subject to the law and regulations 
applicable to the payment of monetary benefits. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


